Case: 10-51079     Document: 00511737305         Page: 1     Date Filed: 01/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 26, 2012
                                     No. 10-51079
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TYRICE HEGWOOD, also known as Tyrece Hedgemond,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                           USDC No. 3:09-CR-3143-12


Before KING, JOLLY, and GRAVES, Circuit Judges.
PER CURIAM:*
        Tyrice Hegwood presents arguments that are foreclosed by United States
v. Tickles, 661 F.3d 212, 214-15 (5th Cir. 2011), which held that the Fair
Sentencing Act of 2010 (FSA) does not apply retroactively to a defendant who is
sentenced after the effective date of the FSA but whose offense preceded the
FSA’s effective date. The Government has moved for summary affirmance, or
for an extension of time to file a brief.



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-51079    Document: 00511737305    Page: 2   Date Filed: 01/26/2012

                                No. 10-51079

      The Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED. The Government’s alternative
motion for an extension of time to file a brief is DENIED.




                                       2